UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6602



FREDERICK HAMILTON BANKS,

                                           Petitioner - Appellant,

          versus


PATRICIA R. STANSBERRY,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (5:07-hc-02011-H)


Submitted: July 19, 2007                      Decided:   July 25, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Frederick Hamilton Banks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Frederick Hamilton Banks, a federal prisoner,               appeals

the district court’s order dismissing his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court, but we modify the dismissal to reflect that it is

without   prejudice.         Banks    v.   Stansberry,    No.   5:07-hc-02011-H

(E.D.N.C. Apr. 5, 2007).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the    court    and     argument   would   not   aid   the

decisional process.



                                                          AFFIRMED AS MODIFIED




                                       - 2 -